           Case 2:19-cv-01999-APG-NJK Document 41 Filed 10/23/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 PAUL TUTTOBENE,                                         Case No.: 2:19-cv-01999-APG-NJK

 4          Plaintiff                                  Order Granting Trans Union’s Motion to
                                                                       Seal
 5 v.
                                                                      [ECF No. 38]
 6 TRANS UNION, LLC and NEW
   AMERICAN FUNDING,
 7
        Defendants
 8

 9         Defendant Trans Union, LLC moves to seal an exhibit attached to the plaintiff’s motion

10 for summary judgment. ECF No. 38. Trans Union’s motion satisfies the standard for sealing

11 under Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). I will

12 grant the motion.

13         I THEREFORE ORDER that Trans Union’s motion to seal (ECF No. 38) is granted.

14 Exhibit 10 to the plaintiff’s motion for summary judgment (filed as ECF No. 29-1) shall remain

15 sealed. The clerk of the court shall unseal the deposition transcript currently filed as ECF No. 29

16 only.

17         DATED this 23rd day of October, 2020.

18

19
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23
